*177Concurring Opinion.
McMahan, J.
(dissenting in part) I agree that the giving of instruction No. 24 constituted reversible error, but the majority opinion misconstrues instruction No. 15 and gives it a strained and technical construction when it says: “It plainly tells the jury that it is the duty of such motorman, upon discovering danger ahead, or a person in a dangerous position, or in peril, to stop his car, if possible, to avoid inflicting injury upon such person.” The court simply and correctly informed the jury that it was the duty of the motorman to use ordinary care to know the condition of the track, and to avoid inflicting injury to a person in a dangerous position. The jury could not have been misled by this instruction when read in connection with instruction No. 23, which was given to the jury at the request of appellant, where the jury was informed that, when the motorman saw a person driving toward the track, he had a right to presume that such person would not drive upon the track and into a place of danger until it became apparent to the motorman “that such person is about to or will drive upon, or in close proximity to the car; then, it is the duty of the motorman to slow up or stop his car, if it is possible in the exercise of ordinary care, and prevent a collision.”
This instruction is in harmony with the holding of this court in Citizens’ St. R. Co. v. Lowe (1894), 12 Ind. App. 47, 39 N. E. 165, where the court said: “When the motorman, or those in charge of the car, see the frightened horse and the vehicle to which he is attached in front of such car upon the same track, and that the occupants of the conveyance are in apparent peril, due care requires that the car be stopped if it is possible to do so. In such a case it is required of those *178in charge of the motor to slacken the speed, and if necessary, to avoid injury^ to stop the car entirely.”
There is no dispute or conflict in the evidence in so far as showing that the appellee was in a position of peril just before he was struck by appellant’s car. The motorman admits that, when he first saw appellee, the car was from 300 to 400 feet away from the crossing, and that he at that time saw the appellee whipping his horses in an effort to get across the tracks, at which time he says appellee was about thirty-five feet from the track. He therefore knew the peril of appellee. There was no error in the court assuming- that appellee was in a dangerous position.
Remy, J., concurs in the concurring opinion. -